In a proceeding to invalidate a certain authorization designating respondent Williams as the candidate of the Republican Party in the General Election to be held on November 5,1974 for the public office of Member of the Assembly for the 56th Assembly District, the appeal is from a purported judgment of the Supreme Court, Kings County. Appeal dismissed, without costs. No judgment was made and entered upon the decision at Special Term and no appeal lies from a decision. Shapiro, Acting P. J., Cohalan, Christ, Brennan and Benjamin, JJ., concur.